Case 1:20-cr-00451-PKC Document 11 Filed 09/15/20 Page 1 of 2
Case 1:20-cr-00451-PKC Document 10-1 Filed 09/14/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
PROTECTIVE ORDER

¥,
20 Cr. 431 (PKC)

LAMONT BURGE,
a/k/a “Lamonte Jones,”

Defendant.

 

 

Upon the application of the United States of America, Audrey Strauss, Acting United States
Attorney for the Southern District of New York, Assistant United States Attorney Jacob R.
Fiddelman, of counsel, and with the consent of defendant LAMONT BURGE, through Jill
Shellow, Esq., his counsel, for an order limiting the dissemination of any and all discovery
produced in connection with the above-captioned case (the “Discovery”), which contains sensitive
information regarding third parties, itis hereby ORDERED that:

1. Discovery shall not be disclosed by the defendant or defense counsel, including any
successor counsel (“defense counsel”) other than as set forth herein, and shall be used by defense
counsel and the defendant solely for the purpose of defending this criminal action.

2. The defendant and defense counsel are precluded from disseminating any disks
| containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and

any copies and/or screenshots) to anyone beyond the defendant, defense counsel, investigative,
secretarial, clerical, and paralegal personnel employed full-time or part-time by defense counsel,
independent expert witnesses, investigators, or advisors retained by the defense counsel in
connection with this action, and other prospective witnesses and their counsel, to the extent
deemed necessary by defense counsel, for the purpose of defending this criminal action, and such

other persons as hereafter may be authorized by the Court upon motion by the defendant.

 
Case 1:20-cr-00451-PKC Document 11 Filed 09/15/20 Page 2 of 2
Case 1:20-cr-00451-PKC Document 10-1 Filed 09/14/20 Page 3 of 3

6. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.

Dated: New York, New York
September 9, 2020

AUDREY STRAUSS
Acting United States Attorney
for the Southern District of New York

 
 

By:

 

Ja¢ob R. Fiddelman
Assistant United States Attorney

50. ORDERED:

HONORABLE ¥. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

J-/> ~ 2

COUNSEL FOR
LAMONT BURGE

Bye’

Jill Shellow, Esq.

 

 
